 Case 3:21-cv-00157-BAS-JLB Document 3 Filed 01/28/21 PageID.21 Page 1 of 3



   Joel E. Elkins (SBN 256020)
 1 jelkins@weisslawllp.com
   WEISSLAW LLP
 2 9100 Wilshire Blvd., #725 E.
   Beverly Hills, CA 90210
 3 Telephone: 310/208-2800
   Facsimile: 310/209-2348
 4
   Attorneys for Plaintiff
 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                SOUTHERN DISTRICT OF CALIFORNIA

10   FRANK GALLO,                                       ) Case No. 21-cv-00157-WQH-AGS
                                                        )
11                                                      )
                           Plaintiff,
                                                        )
12                                                      ) NOTICE OF RELATED CASES
                     vs.                                )
13                                                      )
     NTN BUZZTIME, INC., ALLEN WOLFF,                   )
14   MICHAEL GOTTLIEB, RICHARD                          )
     SIMTOB, and SUSAN MILLER,                          )
15                                                      )
                                                        )
16                           Defendants.                )
                                                        )
17                                                      )
                                                        )
18                                                      )
                                                        )
19

20         Plaintiff Frank Gallo (“Plaintiff”), by and through his counsel, pursuant to Civil Local Rule
21 40.1(f), hereby provides notice of the following pending actions:

22
           Case Name:             Henson v. NTN Buzztime, Inc., et al.
23
           Case Number:           20-cv-08663 (S.D.N.Y.)
24
           Judge:                 Hon. Lorna G. Schofield
25
           Date filed:            10/16/2020
26

27

28
                                                     -1-
                                          NOTICE OF RELATED CASES
 Case 3:21-cv-00157-BAS-JLB Document 3 Filed 01/28/21 PageID.22 Page 2 of 3




 1         Case Name:          Chinta v. NTN Buzztime, Inc., et al.

 2         Case Number:        20-cv-01401-CFC (D. Del)

 3         Judge:              Hon. Colm F. Connolly

 4         Date filed:         10/16/2020

 5
           Case Name:          Monsour v. NTN Buzztime, Inc., et al.
 6
           Case Number:        20-cv-08755 (S.D.N.Y.)
 7
           Judge:              Unassigned
 8
           Date filed:         10/20/2020
 9

10         Case Name:          Amanfo v. NTN Buzztime, Inc., et al.
11         Case Number:        20-cv-08747-LGS (S.D.N.Y.)
12         Judge:              Hon. Lorna G. Schofield
13         Date filed:         10/20/2020
14
           Case Name:          Haas v. NTN Buzztime, Inc., et al.
15
           Case Number:        20-cv-02123-BAS-JLB (S.D. Cal)
16
           Judge:              Hon. Cynthia Bashant
17
           Date filed:         10/29/2020
18

19         This action and the cases listed above are each brought by plaintiffs against NTN Buzztime,

20 Inc. and the members of its Board of Directors for their violations of the Securities Exchange Act of

21 1934.

22

23

24

25

26

27

28
                                               -2-
                                    NOTICE OF RELATED CASES
 Case 3:21-cv-00157-BAS-JLB Document 3 Filed 01/28/21 PageID.23 Page 3 of 3




     Dated: January 28, 2021               WEISSLAW LLP
 1
                                           Joel E. Elkins
 2
                                           By: /s/ Joel E. Elkins
 3
                                           Joel E. Elkins
 4                                         9100 Wilshire Blvd., #725 E.
                                           Beverly Hills, CA 90210
 5
                                           Telephone: 310/208-2800
 6                                         Facsimile: 310/209-2348
                                                   -and-
 7                                         Richard A. Acocelli
                                           1500 Broadway, 16th Floor
 8                                         New York, NY 10036
                                           Telephone: 212/682-3025
 9
                                           Facsimile: 212/682-3010
10
                                           Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          -3-
                               NOTICE OF RELATED CASES
